Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Van Deursen et al (US 2007/0111789 A1) generally discloses an online musical chairs game.
Regarding claims 1 and 11-13 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the first plurality of character objects of the predetermined kind are character objects involving lower load for display on the display medium than a second plurality of character objects of a kind that can be selected by a player  

Regarding claim 4, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the first-game control function accepts a selection of the kind of the second plurality of character objects from the player before the first game is started

Regarding claim 5, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the information processing program further realizes, on the computer, a lottery-game control function that performs a lottery while consuming an in-game currency owned
by the player and that grants the player a right to select a specific kind of character object based on a result of the lottery 

Regarding claim 10, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the subset creating function creates a plurality of subsets individually constituted of different characters, and wherein the second-game control function runs the second game while performing control for the characters included in the plurality of subsets created by the subset creating function so as to display, on the display medium, at least some character objects in a form of a second plurality of character objects of predetermined kinds that differ individually on a per-subset basis

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715